Citation Nr: 0204654	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  99-20 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

(The issue of entitlement to service connection for a right 
ankle disability will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.      

The Board notes that in a March 2001 decision, the Board 
remanded this case for additional development.  The case has 
been returned to the Board and is ready for appellate review. 

In regard to the appellant's claim for whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right ankle 
disability, given that it is the Board's determination in the 
instant case that evidence received since the Board's 
November 1983 decision, which denied the appellant's claim 
for service connection for a right ankle disability, is new 
and material, and the claim for this benefit is reopened, the 
Board notes that it is undertaking additional development on 
the issue of entitlement to service connection for a right 
ankle disability pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  



FINDINGS OF FACT

1.  In an October 1943 rating action, the RO granted the 
appellant's claim for service connection for a right ankle 
disability.  

2.  In a February 1950 rating action, the RO granted the 
appellant's claim for service connection for a back 
disability, which was considered proximately due to or the 
result of the service-connected right ankle disability.  

3.  In an August 1956 rating action, the RO severed service 
connection for the appellant's right ankle disability and 
back disability.  

4.  In a November 1983 decision, the Board denied the 
appellant's claims for service connection for a right ankle 
disability and service connection for a back disability.  

5.  Evidence added to the record since the Board's November 
1983 decision includes a private medical statement from 
Donald W. Adams, D.P.M., dated in February 1999, duplicative 
copies of the appellant's service medical records, 
duplicative copies of post-service VA medical records and 
private medical statements and reports, duplicative copies of 
newspaper articles, dated in 1938, 1939, and 1940, and 
hearing testimony.   

6.  In regards to the appellant's claim for service 
connection for a right ankle disability, the evidence listed 
above, which was added to the record since the Board's 
November 1983 decision, bears directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
appellant suffered from a pre-existing right ankle disability 
at the time of his induction into the military and if so, 
whether it was aggravated therein; or in the alternative, 
whether the appellant's currently diagnosed right ankle 
disability is related to his period of active service) and, 
when considered alone or together with all of the evidence, 
both old and new, has significant effect upon the facts 
previously considered.   

7.  In regards to the appellant's claim for service 
connection for a low back disability, the evidence listed 
above, which was added to the record since the Board's 
November 1983 decision, does not bear directly and 
substantially upon the subject matter now under consideration 
(i.e., whether the appellant's currently diagnosed low back 
disability is related to his period of active service) and, 
when considered alone or together with all of the evidence, 
both old and new, has no significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The November 1983 Board decision, which denied the 
appellant's claims for service connection for a right ankle 
disability and service connection for a back disability, is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp.2001).  

2.  In regard to the appellant's claim for service connection 
for a right ankle disability, the evidence received since the 
November 1983 Board decision, which is final, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).  

3.  In regard to the appellant's claim for service connection 
for a low back disability, the evidence received since the 
Board's November 1983 decision, which is final, is not new 
and material, and the claim for this benefit is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

The appellant's claim for entitlement to service connection 
for a right ankle disability was originally granted in an 
October 1943 rating action.  Additionally, in a February 1950 
rating action, service connection was awarded for a back 
disability which was considered proximately due to or the 
result of the service-connected right ankle disability.  
However, by a rating action dated in August 1956, the RO 
severed service connection for the appellant's right ankle 
and back disabilities.  This action was not timely appealed 
and became final.  A reopened claim was received in March 
1981, and in a November 1983 decision, the Board denied the 
appellant's claims for entitlement to service connection for 
a right ankle disability and entitlement to service 
connection for a back disability.  The Board also determined 
that the unappealed August 1956 rating action which severed 
service connection for the appellant's right ankle disability 
and back disability, was not clearly and unmistakably 
erroneous and that the evidence submitted in connection with 
the reopened claims did not show the incurrence or 
aggravation of a right ankle disability or a back disability 
during service.  Accordingly, the November 1983 decision is 
final.  38 U.S.C.A. § 7104 (West Supp. 2001).  However, the 
claims will be reopened in the event that new and material 
evidence is presented.  Because the November 1983 Board 
decision was the last final disallowance, the Board must 
review all of the evidence submitted by the appellant since 
that action to determine whether the appellant's claims for 
service connection for a right ankle disability and service 
connection for a low back disability, should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  However, the 
Board notes that while the VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, and also includes new notification provisions, the 
VCAA specifically provides that nothing in the relevant 
section shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  Therefore, in regard to 
the appellant's claim for whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a low back disability, in light of the disposition of 
this claim below, the Board concludes that further 
development under the VCAA is not warranted prior to 
adjudication of this issue.


II.  Factual Background

As previously stated, in an October 1943 rating action, the 
RO granted the appellant's claim for service connection for a 
right ankle disability.  At that time, the RO determined that 
the appellant's pre-existing right ankle disability was 
aggravated during service.  In addition, in a February 1950 
rating action, the RO granted the appellant's claim for 
service connection of a back disability on the basis that the 
appellant's current back disability was the direct result of, 
and secondary to the appellant's service-connected right 
ankle disability.  However, in an unappealed rating decision, 
dated in August 1956, the RO severed service connection for 
the appellant's right ankle and back disabilities.  At that 
time, the RO concluded that the appellant's pre-service right 
ankle fracture residuals were not aggravated beyond what was 
normally to be expected of that type of injury.  The RO 
further stated that the appellant's service-connected low 
back disability had been previously granted as secondary to 
or proximately the result of the foot disability.  The most 
recent final denial of the claims was in a November 1983 
decision when the Board denied service connection for a right 
ankle disability and service connection for a back 
disability.  The Board concluded that a right ankle 
disability was not incurred in or aggravated by service.  The 
Board also determined that a back disability was not incurred 
in or aggravated by service.  As set forth earlier, the 
November 1983 Board decision became final.   

The evidence of record at the time of the November 1983 Board 
decision consisted primarily of the appellant's service 
medical records, a Veterans Administration medical 
certificate, dated in October 1943, a private medical 
statement from Charles A. Holbrook, M.D., dated in January 
1944, a June 1944 VA examination, a May 1948 VA examination, 
a private medical report from John A. Reidy, M.D., dated in 
December 1948, a private medical statement from R. Louis 
Sapareto, M.D., dated in December 1948, a VA Hospital 
summary, showing that the appellant was hospitalized from 
February to May 1949, a private medical report from Peter W. 
Wheeler, M.D., dated in June 1949, a November 1949 VA 
examination, a VA Hospital Summary, showing that the 
appellant was hospitalized from April to July 1950, a VA 
examination, dated in September 1950, a VA examination, dated 
in September 1955, a private medical statement from Dr. 
Wheeler, received by the RO in July 1956, a private medical 
statement from Martin L. Vogel, M.D., dated in June 1982, a 
private medical statement from Ralph H. Bender, M.D., dated 
in October 1982, lay statements, newspaper articles, dated in 
1938, 1939, and 1940, and hearing testimony.  

The appellant's service medical records include his 
enlistment examination, dated in October 1942, which shows 
that at that time, it was noted that the appellant had 
bilateral pes planus, first degree, with no symptoms.  It was 
also noted that there were no musculo-skeletal defects.  The 
records also reflect that in February 1943, the appellant was 
hospitalized with a painful, swollen right ankle.  It was 
reported that in 1938, while riding a bicycle, the 
appellant's foot slipped and he injured his right ankle.  
Since that time, he had suffered from weakness, pain, 
swelling, and disability of the right ankle at frequent 
intervals.  Prior to his entrance into the military, he 
occasionally wore a brace.  It was also noted that the 
appellant had been on limited duty since three weeks after 
his entry into service, and that he had frequent visits to 
sick call because of pain and swelling of the right ankle.  
The appellant stated that he had been on a pass in early 
February 1943, and that he had been standing on a train for 
approximately seven hours, after which time his ankle was 
quite swollen and painful. 

Examination of the bones and joints revealed generalized 
relaxation of the ligaments of all joints.  The motion of all 
joints was normal.  There was considerable creaking and 
cracking on motion of most of the joints, especially the 
right ankle.  There was no gross deformity of the right 
ankle, but some slight tenderness just anterior to the 
external malleolus was noted.  X-rays of the right ankle, 
dated in February 1943, were interpreted as showing irregular 
bone formation at the tip and lateral aspect of the external 
malleolus, probably due to an old fracture, well healed.  No 
other pathology was noted.  The tibiofibular mortise was 
normal.  X-rays obtained in March 1943 were compared with the 
February 1943 x-rays and showed no change.  The examining 
physician stated that the appellant's disability was 
considered incapacitating for further military service and 
recommended that the appellant be discharged.  

A Certificate of Disability for Discharge, dated in March 
1943, shows that at that time, it was noted that the 
appellant had injured his right ankle in civilian life in 
1938, and that since that time, he had suffered from frequent 
episodes of pain and swelling of the right ankle.  Symptoms 
persisted in service, necessitating frequent visits to sick 
call and, finally, hospitalization approximately four months 
after induction.  The diagnosis was of residuals of a simple, 
complete fracture of the fibula and external malleolus on the 
right, manifested by recurrent episodes of pain, swelling, 
and disability of the right ankle, with x-ray evidence of an 
old healed fracture with irregular bone formation at the top 
of the external malleolus.  The appellant was subsequently 
discharged.  

A Veterans Administration medical certificate, dated in 
October 1943, shows that at that time, the appellant 
complained of a swollen and painful right ankle, and reported 
that he had fractured it five or six years earlier.  Upon 
examination, flexion of the right ankle was normal, with 
flexion internally beyond normal.  Extension was normal.  The 
appellant was unable to stand on the toes of the right foot.  
The rest of the extremity was normal, with no swelling of the 
ankle.  The diagnosis was residuals of an old fracture of the 
right ankle, with symptoms.  An x-ray report of the 
appellant's right ankle, dated in October 1943, was 
interpreted as showing  nothing remarkable about the right 
ankle joint and adjacent structures.  The opposing surfaces 
were smooth and the relation of the parts was normal.  No 
evidence of a fracture or dislocation was noted.  

A private medical statement from Dr. Charles A. Holbrook, 
dated in January 1944, shows that at that time, Dr. Holbrook 
indicated that he had seen the appellant a number of times 
for a poor circulatory condition and a disabled right leg.   

In June 1944, the appellant underwent a VA examination.  At 
that time, it was reported that the appellant had been 
hospitalized in November and December 1942, and in February 
1943, for his right ankle disability.  He noted that at 
present, his ankle ached in cold weather and swelled.  The 
physical examination showed no noticeable deformity of the 
right ankle, with no swelling and no limitation of motion.  
The appellant was able to stand on his toes normally.  There 
was some snapping of the tendons on twisting of the right 
ankle and some tenderness over the right malleolus.  The 
diagnosis was residuals of a fracture, simple, complete of 
the right external malleolus and fibula.   

A VA examination was conducted in May 1948.  At that time, 
the appellant stated that he had injured his right ankle on 
an obstacle course, resulting in a fracture.  According to 
the appellant, subsequent to his injury, he had suffered from 
pain in his leg, especially when he stood for long periods of 
time.  It was also noted that he had infantile paralysis 
following his discharge from service, and that that further 
aggravated his ankle condition. 

Upon physical examination, the appellant exhibited a normal 
gait.  He was unable to stand on the toes of the right foot.  
A loud clicking sound of the tendons in the region of the 
lateral malleolus was noted on passive rotation.  Localized 
tenderness anterior to the lateral malleolus was reported.  
All motions were within the normal range, except plantar 
flexion.  The right calf circumference was less than the left 
calf circumference.  

X-rays of the right ankle were interpreted as showing some 
periarticular calcification just around the tip of the end of 
the lateral malleolus, apparently due to trauma.  No definite 
evidence of a fracture of the lateral malleolus was observed, 
although there was a suggestion of one, perhaps involving the 
most lateral posterior aspect of the lateral malleolus.  The 
articular cortical surfaces of the ankle mortise per se 
appeared normal.  The diagnosis was traumatic arthritis of 
the right ankle.  

A private medical report from Dr. John A. Reidy, dated in 
December 1948, shows that at that time, the appellant was 
treated after complaining of a painful right ankle which he 
had injured approximately five years previously, while in the 
service.  The appellant stated that during service, he was 
swinging on a rope when he let go and fell, landing on his 
right ankle.  He noted that he subsequently developed right 
ankle pain and swelling.  The appellant further noted that at 
the time of his original injury, he had also injured his 
back.  Dr. Reidy reported that following a physical 
examination, it was his determination that the appellant 
suffered from a lumbosacral strain with nerve root irritation 
which was very suggestive of a ruptured intervertebral disc.  
It was also Dr. Reidy's opinion that the appellant had an 
injury to the right ankle in the form of chronic strain of 
the anterior tibiofibular ligament and a tear of the 
posterior and lateral ligaments which bound the peroneal 
tendons in the groove behind the external malleolus and 
allowed slipping of the peroneal tendons.  

A private medical statement from Dr. R. Louis Sapareto, dated 
in December 1948, shows that at that time, Dr. Sapareto noted 
that the appellant had given a history of injuring his right 
ankle in a fall during service.  According to the appellant, 
he was subsequently hospitalized and he had a cast on the 
right leg up to the knee at one time.  The appellant noted 
that since his original injury, he had suffered from 
considerable right ankle pain, swelling, and instability.  
Dr. Sapareto indicated that the appellant had shown no 
improvement after two treatments in November and December 
1948.  

A VA Hospital summary shows that the appellant was admitted 
in February 1949 with complaints of pain in the right leg and 
low back.  X-rays of the lumbar spine were reported as 
showing no abnormalities.  X-rays of the right ankle were 
interpreted as showing considerable eversion of the 
astragalus on inversion of the foot, slightly more on the 
right.  A myelogram was interpreted as showing a shallow 
defect of the lumbosacral interspace on the right side, 
suggestive of a herniated nucleus pulposus.  Manipulation of 
the right ankle under anesthesia revealed torn lateral-
collateral ligaments.  The appellant was fitted with a 
lumbosacral belt and was discharged from the hospital in May 
1949.  Upon his discharge, he was diagnosed with the 
following:(1) slipping peroneal tendons of the right foot, 
(2) question of ruptured nucleus pulposus, lumbosacral 
interspace, and (3) conversion hysteria, manifested by pains 
in the right ankle, right leg, hip, and low back.  

A private medical report from Dr. Peter W. Wheeler, dated in 
June 1949, shows that at that time, the appellant stated that 
he had injured his right ankle in a fall during service.  The 
appellant indicated that at present, he had discomfort in his 
back, and that the pain radiated down the entire right leg.  
He further noted that he had a painful, weak, unstable, 
"loudly crackling [sic]" right ankle.  Following the 
physical examination, the diagnosis was of residuals of a 
fracture of the right ankle with arthritic and functional 
changes, with radiation of pain up the right leg and with 
compensatory changes of the right hip and lower back, 
secondary to the right ankle condition.  Dr. Wheeler noted 
that the appellant presented a multitude of symptoms and 
trouble, all of which had been bothering him since he had 
suffered a severe twist to his right ankle during service.   

In November 1949, the appellant underwent a VA examination.  
Following the physical examination, he was diagnosed with the 
following: (1) fracture, old, healed, external malleolus, 
right, (2) slipping peroneal tendons behind the right 
external malleolus with instability of the right ankle, and 
(3) low back pain secondary to the first two conditions.  The 
neuropsychiatric diagnosis was low back distress with signs 
of root irritation dependent upon gait defect due to leg 
injury. 

A VA Hospital Summary shows that the appellant was 
hospitalized in April 1950 and underwent a surgical procedure 
for his right ankle condition in May 1950.  He was discharged 
from the hospital in July 1950 with a final diagnosis of 
dislocation, right ankle, recurrent.  

In September 1950, the appellant underwent a VA examination.  
At that time, he noted that he had recently undergone surgery 
for his right ankle because of recurrent right ankle 
dislocation.  Following the physical examination, the 
diagnosis was of traumatic arthritis of the right ankle.  It 
was noted that the appellant had a history of recurrent 
dislocations with weakness of the lateral ligaments of the 
right ankle.  

A VA examination was conducted in September 1955.  Following 
the physical examination, the appellant was diagnosed with 
the following: (1) fracture, old, healed, external malleolus 
of the right ankle, (2) traumatic arthritis of the right 
ankle, and (3) low back strain secondary to the first two 
diagnoses.  

A private medical statement from Dr. Wheeler, received by the 
RO in July 1956, shows that at that time, Dr. Wheeler 
indicated that he had treated the appellant since January 
1949.  He noted that he had reviewed the appellant's entire 
history and that it was his opinion that there was no 
evidence or record which indicated that the appellant had 
ever suffered a fracture before he entered the military, and 
that the appellant's right ankle disability was related to an 
injury incurred in service, rather than to a minor injury to 
the ankle incurred during the appellant's childhood.  

In May 1958, four acquaintances of the appellant, who had 
known him prior to his entry into service, submitted 
statements to the RO in support of the appellant's 
contentions.  In substance, they discussed the appellant's 
participation in sports and his work at a physically 
demanding job prior to his entry into service.  They noted 
that following the appellant's release from service, he was 
unable to return to his former employment due to his leg 
condition.  

In August 1981, four acquaintances of the appellant, who had 
known him prior to his entry into service, submitted 
statements to the RO in support of the appellant's 
contentions.  They stated that the appellant was very active 
in sports prior to his entry into service.  They also noted 
that he had injured his leg in service, which had since 
caused him considerable difficulty.  

In November 1981, the appellant submitted copies of pictures 
from a high school yearbook.  He reported that the pictures 
were from 1937 and 1938, and that they showed his 
participation on the track team.  The appellant also 
submitted copies of newspaper articles dated in 1938, 1939, 
and 1940, which reported his participation in track-and-field 
events and baseball.  In addition, he submitted a copy of his 
discharge card from employment, dated in October 1942, which 
stated that he was terminated reluctantly at his request, and 
copies of articles regarding his enlistment into service.  
Furthermore, he submitted a copy of a letter from the Eagle 
Wood Heel Company, dated in May 1949, which showed that he 
had been employed at that institution from July 15, 1948 to 
July 22, 1948, but that because of a leg ailment, he could 
not stand up to a machine for any length of time and had to 
be discharged.  Moreover, he submitted a copy of a letter 
from the Board of U.S. Civil Service Examiners at the 
Portsmouth Naval Shipyard, dated in March 1952, which showed 
that at that time, on the basis of his current medical 
examination and additional medical evidence obtained, the 
appellant was found to be physically disqualified for the 
position of helper shipfitter.  

In October 1981, a hearing was held at the RO.  At that time, 
the appellant testified that in 1938, he injured his right 
ankle while riding a bicycle.  (Transcript (T.) at page (pg.) 
1).  The appellant stated that following the injury, he 
participated in sporting events and worked as a ship 
builder's helper, which was a physically demanding job.  (T. 
at pages (pgs.) 1 & 2).  According to the appellant, he never 
received any medical treatment following the injury.  (T. at 
pgs. 5 & 6).  He indicated that while he was in "boot 
camp," he was swinging on a rope and landed on a rock.  (T. 
at pg. 2).  The appellant noted that he subsequently 
experienced an immediate sharp pain and his leg went "sort 
of numb."  (Id.).  According to the appellant, the next day, 
he passed out while on a forced march and was subsequently 
put on light duty.  (Id.).  The appellant reported that 
approximately four months later, he was standing on a train 
for a long time while on a pass, which caused his leg to 
swell and turn black in color.  (T. at pgs. 2 & 3).  He 
indicated that he subsequently sought medical treatment at a 
local hospital and was soon discharged from the service.  (T. 
at pg. 3). 

A second hearing was held at the RO in November 1982.  At 
that time, the appellant stated that his health prior to his 
entry into service was excellent, and that he had only been 
briefly bothered by his ankle following his bicycle accident 
in 1938.  (T. at pgs. 4 & 5).  He noted that he did not see a 
doctor at that time, and returned to his normal activities, 
including sports, within a few days.  (T. at pgs. 5 & 6).  
According to the appellant, his ankle gave him no further 
problems until he injured it by falling on a rock on an 
obstacle course during training.  (T. at 8 & 9).  The 
appellant testified that at present, he had chronic pain in 
his right ankle.  (T. at 16). 

In addition to personal statements and medical reports 
already contained in the appellant's claims folder, three 
additional medical reports were submitted at the appellant's 
November 1982 hearing, including a private medical statement 
from Gerald F. Winkler, M.D., dated in July 1981, a private 
medical statement from Martin L. Vogel, M.D., dated in June 
1982, and a private medical statement from Ralph H. Bender, 
M.D., dated in October 1982.  In the July 1981 statement from 
Dr. Winkler, Dr. Winkler discussed several injuries incurred 
by the appellant during the 1970's.  After reviewing medical 
reports dated from 1979 to 1981, and interviewing and 
examining the appellant in July 1981, he expressed the 
opinion, in part, that an accident incurred in service 
accounted for the appellant's present ankle weakness and his 
need for a brace for the right ankle.  

In the June 1982 statement from Dr. Vogel, Dr. Vogel 
indicated that he had treated the appellant on a regular 
basis since February 1962, except for the years that the 
appellant was in Saudi Arabia.  He stated that during that 
period of time, there had been a gradual deterioration of the 
appellant's walking ability with increasing pain on movement.  
Dr. Vogel diagnosed the appellant with degenerative joint 
disease in his right hip, ankle, and low back.  

In the October 1982 statement from Dr. Bender, Dr. Bender 
stated that he had reviewed the appellant's medical records 
and examined the appellant in October 1982.  It was Dr. 
Bender's opinion that the appellant had suffered an 
undiagnosed fracture of the ankle and injured his back as the 
result of an incident in service.  He added that the 
appellant's continuing difficulties with the back and right 
lower extremity were related to that incident.  

In April 1983, a hearing was conducted at the RO.  At that 
time, the appellant discussed his participation in sports and 
his job duties prior to his entry into service, and described 
the bicycle accident in which he injured his ankle before 
entering service.  (T. at pgs. 4 to 6).  He testified that 
during service, he injured his ankle and back on an obstacle 
course and was subsequently placed on light duty following 
the injury.  (T. at pgs. 6 & 7).  

Pertinent evidence submitted subsequent to the November 1983 
Board decision includes a private medical statement from 
Donald W. Adams, D.P.M., dated in February 1999, duplicative 
copies of the appellant's service medical records, 
duplicative copies of post-service VA medical records and 
private medical statements and reports, duplicative copies of 
newspaper articles, dated in 1938, 1939, and 1940, and 
hearing testimony. 

A private medical statement from Dr. Donald W. Adams, dated 
in February 1999, shows that at that time, Dr. Adams 
indicated that he had known the appellant for the past nine 
years and had evaluated him podiatrically, as well as 
specifically regarding his right ankle.  Dr. Adams stated 
that the appellant had been previously diagnosed, by physical 
examination and x-rays in December of 1996, with significant 
and disabling arthritic changes of both his subtalar joint 
and his ankle joint on the right side only.  Dr. Adams 
revealed that he had made an extensive review of the material 
that the appellant had provided him with, including 
photocopies of newspaper articles which preceded his date of 
entrance into the United States Army in October 1942.  
According to Dr. Adams, those newspaper articles clearly 
showed that the appellant was heavily involved in sporting 
events prior to his service commitment, including 12-man 
relay races, shot-put, and baseball.  Dr. Adams stated that 
in his professional opinion, any significant ankle or 
subtalar joint pathology would have precluded his performing 
to the level he verified prior to his enlistment.  In 
addition, Dr. Adams noted that a thorough and extensive 
medical review done by a Dr. Peter W. Wheeler, in March 1950, 
concurred that the appellant's disability was 100 percent 
military-related, since there had been no evidence of any 
ankle or subtalar joint disease or problem prior to his 
enlistment.  According to Dr. Wheeler, the injury in question 
occurred while the appellant was involved in an obstacle 
course sometime in November 1942.  The appellant then 
presented to the physicians on November 17, 1942 and spent 
two days in the infirmary.  No x-rays were taken of his right 
foot or ankle at that time.  He was readmitted to Lovell 
General Hospital on February 5, 1943, and x-rays were taken 
of his right foot and ankle at that time, which demonstrated 
a lateral malleolar fracture (distal fibula).

In the February 1999 statement from Dr. Adams, Dr. Adams 
indicated that it was his opinion that all indications were 
that the appellant had a healthy ankle and subtalar joint 
prior to his enlistment in October 1942, and that he had 
obviously sustained a substantial injury to his ankle and 
subtalar joints during his period of enlistment.  Dr. Adams 
stated that he strongly felt that the problems that the 
appellant was currently experiencing were military-related.  

In November 2000, the appellant submitted duplicative copies 
of his service medical records and post-service VA medical 
records.  In addition, in December 2000, the appellant 
submitted additional duplicative copies of his service 
medical records, and also duplicative copies of post-service 
VA medical records, private medical statements and reports, 
and newspaper articles, dated in 1938, 1939, and 1940.  

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that in 1938, prior to service, he injured his 
right ankle while riding a bicycle.  (T. at 3).  However, the 
appellant revealed that at the time of his injury, he did not 
fracture his right ankle and did not subsequently seek any 
medical treatment for his ankle.  (Id.).  The appellant 
further stated that his ankle was lame for only three days 
and that after the injury, he participated in sports.  (T. at 
3 & 4).  He indicated that three weeks after his induction 
into the military, he injured his right ankle while 
performing an obstacle course.  (T. at 4).  According to the 
appellant, following the injury, he suffered from right ankle 
pain and swelling, and was subsequently discharged.  (T. at 4 
& 5).  The appellant noted that at the time of his in-service 
injury, he also injured his back.  (T. at 5).  He contended 
that subsequent to his in-service injury, he had suffered 
from chronic right ankle and back pain.  (T. at 5 & 6).  


III.  Analysis

Right Ankle Disability

The Board has reviewed the evidence submitted since the 
November 1983 Board decision and has determined that the 
February 1999 private medical statement from Dr. Adams is 
both "new and material."  The February 1999 medical 
statement is "new" in that it was not of record at the time 
of the Board's denial in November 1983.  Moreover, the 
February 1999 medical statement is "material" because it is 
probative of the issue at hand, which is whether the 
appellant suffered from a pre-existing right ankle disability 
at the time of his induction into the military and if so, 
whether it was aggravated therein; or in the alternative, 
whether the appellant's currently diagnosed right ankle 
disability is related to his period of active service.  In 
the February 1999 medical statement, Dr. Adams revealed that 
it was his opinion that all indications were that the 
appellant had a healthy ankle and subtalar joint prior to his 
enlistment in October 1942, and that he had obviously 
sustained a substantial injury to his ankle and subtalar 
joints during his period of enlistment.  Dr. Adams further 
stated that he strongly felt that the problems that the 
appellant was currently experiencing were military-related.

As previously stated, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, in light of the above, it is the 
Board's determination that the February 1999 private medical 
statement from Dr. Adams is both "new and material."  
Accordingly, the appellant's claim for service connection for 
a right ankle disability is reopened.


Low Back Disability

In the instant case, the appellant states that during 
service, he injured his right ankle while performing an 
obstacle course.  The appellant maintains that at the time of 
his right ankle injury, he also injured his back.  He further 
contends that following his in-service back injury, he 
developed chronic low back pain.  According to the appellant, 
his current low back disability is related to his in-service 
back injury.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his currently diagnosed low back disability is 
related to his period of active service, is not competent 
evidence and cannot constitute competent medical evidence 
with which to reopen a claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  In any event, his contentions that he 
injured his back during service and subsequently developed 
chronic low back pain, are cumulative of his previous 
contentions at the time of his prior claim.  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The Board notes that upon a 
review of the record, it appears that the appellant has not 
submitted any additional evidence since the November 1983 
Board decision.  The Board observes that the duplicative 
copies of the appellant's service medical records, 
duplicative copies of post-service VA medical records and 
private medical statements and reports, and duplicative 
copies of newspaper articles, dated in 1938, 1939, and 1940, 
are not "new" in that they were of record at the time of 
the Board's denial in November 1983.  Therefore, in light of 
the foregoing, the Board concludes that the appellant has not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disability.  He has 
presented no new, significant evidence showing that his 
current low back disability is related to his period of 
active military service.  Accordingly, given that new and 
material evidence adequate to reopen the claim for service 
connection for a low back disability has not been submitted, 
the appellant's claim for this benefit must be denied.











ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right ankle 
disability.

New and material evidence having not been submitted, service 
connection for a low back disability is denied.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

